Citation Nr: 1745512	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-09 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic bilateral hand tremor, to include as due to toxic chemical exposure.  

2.  Entitlement to service connection for a chronic respiratory disability, to include as due to toxic chemical exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2015, the Board remanded the case for additional development.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for chronic disability manifested by bilateral hand tremor and a chronic respiratory disability, manifested by coughing, chest tightness.  He asserts that his symptoms are a result of chemical exposure during service.  

In association with his June 2011 notice of disagreement, the Veteran submitted pertinent documentation regarding use of chemical agents at Fort McClellan, Alabama, during the relevant period.  Chemicals thought to have been used were noted to include mustard gas and other nerve agents. 

The Veteran's DD Form 214 reflects his military occupational specialty (MOS) was chemical equipment repairman.  Service personnel records reflect duty stations included Fort McClellan, Alabama, Fort Bragg, and Germany. 

Service treatment records (STRs) are negative for complaints or findings of hand tremor or a respiratory disability.  The Board notes that a September 2010 response via the Personnel Information Exchange System (PIES) reflects that all available STRs were forwarded and are associated with the file. 

VA inpatient records in 1970, only a few years after separation, reflect complaints of an almost constant lump or tightness in his throat, a hurting in his neck that cut off his breath, hands shaking/tremor, and sleep difficulty.  A history of nervous trouble was noted to have had its onset during service in 1966 while stationed in the Dominican Republic.  Diagnoses entered included anxiety neurosis and marital maladjustment. 

A March 1986 VA treatment record reflecting an assessment of chest wall pain notes the Veteran had seen many doctors, had had good work-ups, to include an electrocardiogram (EKG), x-rays, a stress test, and a brain scan, and had been seeking a 3rd opinion.  

A December 2008 private record reflects complaints of congestion.  In September 2010 correspondence, the Veteran stated that he has had chronic respiratory symptoms, to include cough, as well as shaking hands, for many years. 

An October 2015 response from the Defense Personnel Records Information Retrieval System (DPRIS) notes that although the relevant unit records were unavailable, the general history submitted by Fort McClellan reflected no use or storage of herbicides at Fort McClellan in 1964.  However, it was noted that a potential source of information concerning Agent Orange/herbicides on Department of Defense (DOD) military facilities is the Armed Forces Pest Management Board.  It does not appear that a request to the Armed Forces Pest Management Board in that regard has been made.  

Moreover, it does not appear that the RO attempted to verify exposure to other toxic chemicals, to include mustard gas and/or any environmental agent.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the claims must again be remanded.  See VBA Manual, M21-1, IV.ii.1.F. (developing claims resulting from exposure to mustard gas or Lewisite).  

In addition, the Board notes that although the January 2016 VA examination report states that it was less than likely that either diagnosed mild obstructive defect or essential bilateral hand tremor is related to service, the opinion does not sufficiently reconcile the examiner's finding of no exposure to chemicals during service with the Veteran's MOS and reported history of exposure to chemicals, to include in association with making tear gas in 1965 while stationed at Fort Bragg, North Carolina; in association with having set up decontamination showers during service in the Dominican Republic in 1966; and in association with filling M-60 tanks with napalm.  As such, new VA examinations and opinions are warranted.  

Prior to the examinations, updated VA treatment records must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since April 2016.  

2.  Request verification of any herbicide exposure, including Agent Orange and any other tactical agent, from: Armed Forces Pest Management Board, ATTN: Captain Mark Beavers, 2460 Linden Lane, BLDG 172, Silver Spring, Maryland 20910.  

3.  Develop the claims as necessary in accordance with 38 C.F.R. § 3.316, and follow M21-1, IV.ii.1.F., to include verifying the Veteran's contentions regarding exposure to toxic chemicals, including mustard gas.  All efforts in this respect should be documented in the claims file.  

4.  After completion of the above schedule the Veteran for VA hand tremor and respiratory examination(s) by an appropriate medical professional.  The entire file should be reviewed by the examiner(s).  

The examiner(s) is to conduct all indicated tests.  

The examiner(s) is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that disability manifested by bilateral hand tremor or respiratory disability is related to his active service, to include any verified exposure to toxic chemicals, to include mustard gas, or other environmental chemicals.  

In rendering the opinion, the examiner(s) should address the Veteran's lay statements with respect to chemical/environmental exposure during service, along with the documentation submitted in June 2011 pertaining to chemical use at Fort McClellan, as well as any other evidence related to chemical/environmental exposure that is associated with the claims file.  

A complete rationale for all opinions expressed should be provided.  

5.  Finally, readjudicate the appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

